Citation Nr: 0710962	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected salivary gland dysfunction, currently rated 20 
percent disabling. 

2.  Entitlement to a higher initial rating for epilepsy 
syndrome, rated 20 percent disabling from May 10, 2002, to 
January 23, 2006, and 10 percent disabling as of January 24, 
2006. 

3.  Entitlement to a higher initial rating for 
hypothyroidism, rated 0 percent disabling from May 10, 2002, 
to October 27, 2003, and 10 percent disabling as of October 
28, 2003. 

4.  Entitlement to an increased (compensable) rating for 
residuals of pharynx cancer. 

5.  Entitlement to an increased (compensable) rating for 
post-radiation skin changes and surgical scar to the right 
side of the neck (right neck skin condition). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to June 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 19, 2003 and subsequent rating 
decisions from the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's service-connected salivary gland 
dysfunction is manifested by dry mouth, dysphagia, and 
atrophic changes of pharyngeal mucosa which is productive of 
no more than incomplete moderate paralysis of the ninth 
cranial nerve.

2.  From May 10, 2002, to January 23, 2006, the veteran's 
epilepsy syndrome is not shown to be productive of at least 
one major seizure in the last six months or two in the last 
year; or an average of five to eight minor seizures weekly.

3.  From January 24, 2006, the veteran's epilepsy syndrome is 
not shown to be productive of any major seizures within the 
past year.  

4.  From May 10, 2002, to October 27, 2003, the veteran did 
not take any medication for hypothyroidism and there were no 
symptoms.  

5.  From October 28, 2003, the veteran's hypothyroidism 
requires continuous medication for control; without current 
symptoms.

6.  The veteran's residuals of pharynx cancer have been 
manifested by no evidence of recurrence of cancer.

7.  The veteran's right neck skin condition is manifested by 
a well-healed 1.5-inch, nondisfiguring, non-sensitive, non-
adherent scar covering approximately 1 percent of the 
veteran's exposed body surface area; the skin in the area of 
the scar is slightly coarser in texture; and does not limit 
any function of the affected areas.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for the veteran's service-connected salivary gland 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.20, 
4.121, 4.124a, Diagnostic Code 8209 (2006).

2.  The criteria have not been met for a disability rating 
for epilepsy syndrome higher than 20 percent for the period 
May 10, 2002, to January 23, 2006; or a rating higher than 10 
percent from January 24, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.20, 
4.121, 4.124a, Diagnostic Codes 8910, 8911 (2006).

3.  The criteria have not been met for a disability rating 
for hypothyroidism higher than 0 percent for the period May 
10, 2002, to October 27, 2003, or a rating higher than 10 
percent from October 28, 2003.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7903 (2006).

4.  The criteria for a compensable evaluation for residuals 
pharynx cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.20, 
4.97, Diagnostic Codes 6819, 6844 (2006).

5.  The criteria for an initial compensable evaluation for 
right neck skin condition have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-06 (2002); 38 C.F.R. §§ 4.7, 
4.20, 4.31, 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.   

In this case, in December 2005 and March 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for increased 
rating, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
would be obtained by VA.  He was essentially told to submit 
evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In correspondence 
received in April 2006, the veteran stated that he did not 
have any additional evidence to submit.  The claims were 
readjudicated following the provision of compliant notice; no 
prejudice has been alleged; and none has been shown.

The veteran disagreed with the assignment of the effective 
date of May 10, 2002, for the grant of service connection for 
epilepsy syndrome.  He was provided a statement of the case 
regarding this issue in December 2005; however, as a timely 
substantive appeal was not filed regarding this issue, it is 
not in appellate status.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  The 
veteran has been provided examinations regarding the 
disabilities at issue.  The record has been developed to the 
extent possible.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  A remand has not been requested based 
on inadequate notice.  Therefore, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision on these claims.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

II.  Analysis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

The veteran is requesting an increased rating for his already 
established service-connected residuals of pharynx cancer, so 
the current level of functional impairment is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The other claims for higher ratings are initial 
rating claims, and separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged rating."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999). 

A.  Salivary Gland Dysfunction 

The veteran is in receipt of a 20 percent rating for a 
salivary gland dysfunction associated with the residuals of 
the excision of his service-connected pharynx cancer.  He and 
his spouse maintain that his salivary glands were excised to 
remove the cancer and his mouth is always dry which causes 
great difficulty in eating.

An April 2003 VA digestive conditions examination noted that 
the veteran's salivary gland dysfunction was caused by 
salivary gland destruction related to radiation therapy for 
his cancer, and that this problem caused some dental loss.  
In a VA nose, sinus, larynx, pharynx examination conducted in 
January 2006, dysphagia caused by the veteran's cancer and 
subsequent radiation therapy was diagnosed.  During a 
February 2006 VA ears, nose and throat follow up, the veteran 
stated that he had been doing well without any weight loss or 
change in symptoms.  He complained of a little bit of 
tenderness on the right side of his laryngeal cartilage.  
Nasopharyngoscope examination was noted to be within normal 
limits, but some atrophic changes of pharyngeal mucosa 
secondary to radiation therapy were found.  

Under Diagnostic Code 8209, a 30 percent rating is warranted 
for complete paralysis of the ninth cranial 
(glossopharyngeal) nerve; a 20 percent rating is warranted 
for severe incomplete paralysis; and a 10 percent rating is 
warranted for moderate incomplete paralysis.  Evaluation 
depends upon the relative loss of ordinary sensation in the 
mucous membrane of the pharynx, fauces and tonsils.

Pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123.

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

The words "mild", "moderate", and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

The Board finds the veteran's symptomatology to be equivalent 
to no more than a severe, incomplete paralysis of the ninth 
cranial nerve.  The evidence of record shows that the 
veteran's tongue is not affected.  In addition, the record 
shows that the RO instructed the veteran in a December 2002 
letter to apply for dental care at the nearest VA medical 
facility, as the RO does not adjudicate claims for outpatient 
dental treatment.  

As the 20 percent rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for a 
staged rating pursuant to Fenderson.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolve; and an increased rating is not 
warranted. 

B.  Epilepsy Syndrome 

The rating criteria for seizure disorders, set forth by 
analogy under Diagnostic Codes 8910 (grand mal epilepsy) and 
8911 (petit mal epilepsy), are as follows: a 100 percent 
rating is warranted for at least 1 major seizure per month 
during the preceding year; an 80 percent rating is warranted 
for at least 1 major seizure in 3 months over the prior year, 
or more than 10 minor seizures weekly; a 60 percent rating is 
warranted for at least 1 major seizure in 4 months over the 
prior year, or 9-10 minor seizures per week; a 40 percent 
rating is warranted for at least 1 major seizure in the prior 
6 months or 2 in the prior year, or averaging at least 5 to 8 
minor seizures weekly; a 20 percent rating is warranted for 
at least 1 major seizure in the prior 2 years, or 2 minor 
seizures during the prior 6 months; and a 10 percent rating 
is warranted for a confirmed diagnosis of epilepsy with a 
history of seizures.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911.

Major seizures are characterized by the generalized tonic- 
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in the consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911.

1.  From May 10, 2002, to January 23, 2006 

In a January 2003 VA neurological consultation, the veteran 
related a history of seizure-like event for the past 10 
years.  On his first VA seizure clinic visit in March 2003, 
the veteran described these episodes as a feeling of fatigue 
and calm that comes over him with some visual hallucinations 
which proceed for about 30 seconds.  He stated that he has 
about 4 of these per month.  Epilepsy syndrome with simple 
partial seizure types was diagnosed.  A seizure clinic follow 
up dated in May 2003 diagnosed simple partial seizures well 
controlled with medication.  In a September 2003 VA progress 
note, the veteran stated that he has had 3 seizures 
consisting of visual problems over the past 3 weeks.  

The medical evidence of record does not show that the veteran 
had at least 1 major seizure in the prior 6 months or 2 in 
the prior year, or averaged at least 5 to 8 minor seizures 
weekly; the criteria for a 40 percent evaluation.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted prior to January 24, 2006. 

2.  From January 24, 2006 

The veteran was assigned a lower, 10 percent, rating for his 
epilepsy syndrome, effective January 24, 2006.

As noted earlier, in an appeal from an original rating 
decision, separate ratings can be assigned for separate 
periods of time, based on the levels of disability manifested 
during each separate period of time, from the effective date 
of service connection.  See Fenderson, supra.  Several 
regulations pertain to a reduction in a rating.  The Board 
observes that the 20 percent evaluation was in effect less 
than five years, so the reduction provisions in 38 C.F.R. § 
3.344 are not applicable.  Collier v. Derwinski, 2 Vet. App. 
247, 249 (1992); Tucker v. Derwinski, 2 Vet. App. 201, 203-04 
(1992) (the requirements for decrease of a rating for 
disabilities which have continued for a long time at the same 
level are more stringent than those for an initial award or 
an increase in ratings).  The Board also notes that the 
special notice procedures in 38 C.F.R. § 3.105(e) regarding 
proposed reductions were not required in this case, as the 
lower evaluation would not result in a reduction of the 
veteran's current compensation payments.  See VAOPGCPREC 71- 
91 (Nov. 7, 1991) (it was noted that section 3.105(e) applied 
where the change in evaluation would result in a reduction in 
the amount of compensation currently being paid; where there 
was no actual reduction the claimant was not subjected to 
economic hardship during the course of the appeal and the 
application of section 3.105(e) has no practical utility); 
see also VAOPGCPREC 29-97 (Aug. 7. 1997).  Due to the 
application of the Combined Ratings Table, 38 C.F.R. § 4.25, 
to his various disability ratings, the veteran would be 
entitled to compensation benefits at the 40 percent level 
regardless of whether his epilepsy syndrome is rated 10 or 20 
percent disabling.  Therefore, the only issue before the 
Board is whether he is entitled to a rating greater than 10 
percent for his epilepsy syndrome from January 24, 2006.

On a VA progress note dated January 24, 2006, the veteran 
reported that he has not had a seizure for over a year.  He 
stated that he still occasionally has episodes of a feeling 
of "deja vu," and memory problems.  The evidence of record 
shows (and the veteran does not contend otherwise) that he 
has been seizure free since at least January 24, 2005.  The 
evidence of record does not show that the veteran has 
suffered one major seizure during the preceding two years or 
two minor seizures during the preceding six months as is 
required for a 20 percent rating under Diagnostic Code 8911.  
When continuous medication is necessary to control seizures, 
only a 10 percent evaluation is warranted.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 



C.  Residuals of Pharynx Cancer

The veteran's service medical records show that he underwent 
excision of a squamous cell carcinoma in the right neck and 
completed chemotherapy and radiation therapy in February 
1985.  He was awarded service connection for pharynx cancer 
and 100 percent rating was assigned for two years after 
cessation of chemotherapy and radiation therapy, from 
separation from service in June 1985 to February 1987.  He 
was assigned a 10 percent rating from March 1, 1987, to May 
31, 1987; and a noncompensable rating from June 1, 1987.  His 
salivary gland dysfunction caused by radiation therapy is 
rated under Diagnostic Code 8209 above which, as will 
discussed below, allows for a higher rating for the veteran's 
pharyngeal symptomatology than would be provided under any 
Diagnostic Code related to the respiratory system.  

Multiple treatment and examination reports of record from 
1987 to the present note that there has been no reoccurrence 
of the veteran's cancer.  Although some examiners in 2002 
raised the possibility of a reoccurrence of the veteran's 
cancer, subsequent examiners ruled out any reoccurrence of 
the veteran's cancer.  During a February 2006 VA ears, nose 
and throat follow up, the examiner stated that there was no 
evidence of reoccurrence of VA cancer 20 years post-
treatment.  As there has been no recurrence of a cancer of 
the respiratory system, the disability is to be rated based 
on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.  

The residuals of a pharynx condition may be rated under 
Diagnostic Code 6521, for residuals of an injury to the 
pharynx, a 50 percent rating is warranted for stricture or 
obstruction of the pharynx or nasopharynx, or; absence of 
soft palate secondary to trauma, chemical burn or 
granulomatous disease, or; paralysis of the soft palate with 
swallowing difficulty (nasal regurgitation) and speech 
impairment.  However, there is no evidence of any of these 
symptoms, so a 50 percent rating is not applicable.

The Board has considered the Diagnostic Codes pertaining to 
larynx disabilities because the functions affected, 
anatomical localization, and symptomatology are closely 
analogous to the pharynx.  38 C.F.R. § 4.20, supra.  

Under Diagnostic Code 6516, a 10 percent disability rating is 
warranted when there is hoarseness with inflammation of the 
vocal cords or mucous membrane.  A 30 percent disability 
rating is warranted when there is hoarseness with thickening 
or nodules of the vocal cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  A review 
of the evidence of record does not support entitlement to a 
compensable evaluation under this Diagnostic Code.  The 
veteran does not demonstrate hoarseness or voice loss, 
inflammation of the vocal cords or mucous membranes.

The veteran has not had tuberculous laryngitis or a total 
laryngectomy, nor is he unable to speak (complete organic 
aphonia) and evaluation of his disability under Diagnostic 
Codes 6515 (tuberculous laryngitis), 6518 (total 
laryngectomy) or 6519 (complete organic aphonia) is 
inappropriate.  The evidence does not show that he has any 
respiratory impairment due to the service-connected disorder, 
so evaluation under Diagnostic Code 6520 for stenosis of the 
larynx, including residuals of laryngeal trauma, unilaterally 
or bilaterally, which provides evaluations based on pulmonary 
impairment, is inappropriate.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a compensable rating is not 
warranted.

D.  Hypothyroidism

Under 38 C.F.R. § 4.119, Diagnostic Code 7903, a 100 percent 
rating is warranted for hypothyroidism involving cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  A 60 percent rating is warranted where 
hypothyroidism produces muscular weakness, mental 
disturbance, and weight gain.  Id.  A 30 percent rating is 
warranted for hypothyroidism involving fatigability, 
constipation, and mental sluggishness; and a 10 percent 
rating is warranted where there is fatigability, or where 
continuous medication is required for its control.  Id.



1.  From May 10, 2002, to October 27, 2003

An August 2002VA digestive systems examination report noted 
that the veteran complained of memory loss, and mild 
hypothyroidism was diagnosed.  In an October 2002 addendum to 
that examination, the examiner stated that, with regard to 
the veteran's subclinical hypothyroidism, his blood test 
results showed a thyroid - stimulating hormone (TSH) level of 
5.87, and a low serum T-4, which were not in the range to 
cause symptoms at this time.  The veteran has reported that 
when his seizure-like episodes occurred, he felt fatigued.  
In this case, the veteran's medical records clearly 
demonstrate that the veteran's fatigue and memory loss are 
unrelated to his service-connected hypothyroidism.  Although 
the veteran has complained of fatigue and memory loss for the 
past 10 years, the examiner noted that the veteran's 
hypothyroidism was subclinical in 2002 and did not result in 
symptomatology.  Therefore, fatigue and mental problems due 
to hypothyroidism have not been shown, and the criteria for 
the minimum 10 percent rating have not been met from May 10, 
2002, to October 27, 2003, and the disorder is appropriately 
rated as non- compensable.  Fenderson, 12 Vet. App. at 126-
27; 38 C.F.R. § 4.31.

2.  From October 28, 2003

The record reflects that the RO has assigned a 10 percent 
rating for the veteran's hypothyroidism based on his 
continuous use of prescribed medication for its control from 
the date he was started on such medication, October 28, 2003.  

For the reasons stated in Section D.1. above, the Board finds 
the veteran's hypothyroidism does not result in fatigability, 
constipation, and mental sluggishness to warrant a higher, 30 
percent, rating.  The veteran also does not show that his 
hypothyroidism results in muscular weakness, mental 
disturbance, and weight gain.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  



E.  Right Neck Skin Condition

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating skin diseases.  When a 
regulation changes during the pendency of a claim for VA 
benefits and the regulation substantively affects the claim, 
the claimant is entitled to resolution of his claim under the 
version of the regulation that is most advantageous to him. 
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.

The veteran's scar has been rated by the RO under the 
criteria in Diagnostic Code 7800, which provides for 
disfiguring scars of the head, face, or neck.

Under the rating criteria applicable prior to August 30, 
2002, a moderately disfiguring scar of the head, face, or 
neck warranted 10 percent disability rating.  Severely 
disfiguring scars of the head, face, or neck, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, warranted a 30 percent disability rating.  
Scars of the head, face, or neck that were completely 
disfiguring or resulted in exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement warranted a 50 percent disability rating.  
When, in addition to tissue loss and cicatrization, there was 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 could have been 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to August 30, 2002).

Under the revised rating criteria for Diagnostic Code 7800, 
one characteristic of disfigurement results in the grant of a 
10 percent disability rating.  Evidence that disfigurement of 
the head, face, or neck has resulted in visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement warrants the 
award of a 30 percent disability rating.  The next higher 
rating of 50 percent requires evidence of visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or 
with four or five characteristics of disfigurement.  The 
maximum disability rating of 80 percent necessitates evidence 
of visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective August 30, 2002).

According to the revised rating criteria, the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: a scar of five or more inches (13 or more 
centimeters) in length, a scar at least one-quarter inch (.6 
centimeters) wide at the widest part, surface contour of the 
scar elevated or depressed on palpation, a scar adherent to 
the underlying tissue, skin hypo-, or hyper-pigmented in an 
area exceeding six square inches (39 square centimeters), 
abnormal skin texture (which is also irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters), underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters), 
indurated and inflexible skin in an area exceeding six square 
inches (39 square centimeters). 38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7800 (effective August 30, 2002). 


An August 2002 VA nose, sinus, larynx, pharynx examination 
report and an October 2002 addendum is of record.  These 
reports noted that the veteran had a well-healed vertical 
scar below the angle of the mandible and some evidence of 
radiation burns on the right side of the neck. 

In January 2006, the veteran was afforded a VA scars 
examination.  Physical examination showed that the veteran 
had a 1.5-inch, nondisfiguring, non-sensitive, non-adherent 
scar.  The skin in the area of the scar was slightly coarser 
in texture.  There was a slight tightness and pulling 
sensation when the veteran turned his neck.  The examiner 
stated that the scar covered approximately 1 percent of the 
veteran's exposed body surface area.  The examiner stated 
that the scar did not interfere with the veteran's ability to 
work as a plumber.

In applying the regulatory criteria in effect prior to August 
30, 2002 to the veteran's scar, the Board finds that no 
disfigurement was shown and therefore, an increased rating is 
not warranted.  The January 2006 examiner reported no 
disfigurement, adherence, or tenderness.  There have been no 
findings of cicatrization or marked discoloration.  In the 
absence of a moderately disfiguring scar of the head, face, 
or neck, the preponderance of the evidence is against the 
assignment of a compensable disability rating under the older 
criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect 
prior to August 30, 2002).

In applying the revised regulatory criteria to the veteran's 
claim, the veteran does not have even a single characteristic 
of disfigurement resulting from the scar on his right 
eyebrow.  The scar does not exceed 5 inches (13 or more 
centimeters) in length, or one-quarter of an inch (0.6 cm) in 
width.  Rather, it has been described as only 1.5 inches 
long.  The VA examiner stated that there was no adherence to 
underlying tissue.  The scar was coarser in texture compared 
to the veteran's normal area of skin and did not involve an 
area exceeding six square inches.  Accordingly, a higher 
rating is not warranted under the revised version of 
Diagnostic Code 7800.

Under both the old and new versions, Diagnostic Code 7805 
provides that scars are rated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  However, the VA examiner stated that there was no 
limitation of function due to the scar.  A compensable 
disability rating is also not appropriate under Diagnostic 
Codes 7803 and 7804, as in effect prior and subsequent to 
August 30, 2002, as there is no evidence of a superficial or 
poorly nourished scar with repeated ulceration or of an 
objectively demonstrable superficial, tender and painful 
scar.  The VA examiner noted no tenderness or sensitivity 
examination of the scar, and there was no indication that it 
was unstable.  

As the 0 percent rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for a 
staged rating pursuant to Fenderson.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a compensable rating is not 
warranted. 


ORDER

Entitlement to an increased initial rating for salivary gland 
dysfunction is denied. 

Entitlement to a rating for epilepsy syndrome in excess of 20 
percent from May 10, 2002, to January 23, 2006, and in excess 
of 10 percent from January 24, 2006, is denied. 

Entitlement to a compensable rating for hypothyroidism from 
May 10, 2002, to October 27, 2003, and in excess of 10 
percent from October 28, 2003, is denied. 

Entitlement to an increased rating for pharynx cancer is 
denied. 

Entitlement to an increased initial rating for a right neck 
skin condition is denied. 


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


